This appeal was decided by this court June 28, 1913. A motion for rehearing was denied October 18, 1913. Following the overruling of the motion for a rehearing appellees filed an insistent motion requesting that the questions of law decisive of the case be certified to the Supreme Court of Texas for an expression of the court's views thereon. Complying with this motion, the questions were certified to the Supreme Court. The original opinion of this court disposing of the appeal is reported in 159 S.W. at page 1036, and reference to that opinion is here made for a full statement of the case, as well as for an expression of the court's views thereon. The case is also fully set out and thoroughly considered in the opinion of Chief Justice Phillips, of the Supreme Court, recently handed down in response to the certified questions of this court. 221 S.W. 259. The opinion of the Supreme Court expresses substantially the same conclusions as those arrived at by this court in its opinion above referred to. We now finally dispose of the appeal by adopting the opinion of the Supreme Court as the opinion of this court, and reversing the judgment of the trial court and remanding the cause.
 *Page 263